\DGO\]CD

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24,

25
26
27
28

MCGREGOR W. SCOTT
United States Attorney
CAMERON L. DESMOND

Assistant United States Attorney D

501 I Street, Suite 10-100 F

Sacramento, CA 95814 _

Telephone: (916) 554-2700 JAN 3` 1 2019

Faesimile: (916) 554-2900 -» ic_r coun_r
EAST"E§§ '¢)"1's`°"r'l§}‘c'?:'rT SF emmqu

Attorneys for Plaintiff °' Mr~_
United States of America '

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

lIN THE MATTER OF THE APPLICATION 2:]9-SW-0038 EFB

OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING: [P‘RQBQS-E‘B']’ORDER TO UNSEAL SEARCH

WARRANT AND sEARcH WARRANT
THE RESIDENCE AT 1305 COUNTRY AFFIDAVIT

CLUB DRIVE, OLIVEHURST, CA;

A GREY CHEVROLET TAHOE BEARING
CALIFORNIA LICENSE PLATE 8CFJ596;
AND

 

THE PERSON OF R]CK VARDELL

 

 

 

Upon application of the United States of Ame'rica and good cause having been shown,
IT IS HEREBY ORDERED that the Hle in the above-captioned matter be, and is, hereby ordered

unsealed.

 

 

 

_-. ,
Dated-: \)M/ )| lo[ci /(/L/
'l T e Honorable ndall J. Newman
' UNITED ST S MAGISTRATE JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANT

 

 

